PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/144,590
Filing Date: 27 Sep 2018
Appellant(s): Guerrieri et al.



__________________
Scott H. Kaliko (Reg# 45,786)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09-24-2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 04-05-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

A.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “allowing a call initiator and …”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted that this language was proposed in an after final amendment dated 06-06-2021 but that amendment was not entered as per advisory action dated 07-09-2021.  The amendment was not entered because it changes the scope of the claimed subject matter.  The examiner recognizes that the amendment subject matter is similar to claim 5 but this original claim does not include the above cited “allowing a call initiator and…”.  
B. Applicant's argument with respect to claims 1-19, has misconstrued the examiner's position regarding wherein the managing comprises allowing a call recipient to change the transmission routing of an incoming call or message. Hinman teaches wherein the managing comprises allowing a call recipient to change the transmission routing of an incoming call or message, (i.e., section 0032 teaches switching networks; for further clarification look at sections 0033 and 0034 also teaches that the call recipient based on the users devices location changes the transmission routing but handing off to another network. This claim language is extremely vague and based on broadest reasonable interpretation the teachings of the combination of references clearly teaches changing transmission routing; fig. 1) in order to select networks for a mobile communication device (abstract). Thus Schur in view of Root and in view of Hinman still meet the scope of the limitations as currently claimed

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOEL MESA/Examiner, Art Unit 2447                                                                                                                                                                                                        
Conferees:
/George C Neurauter, Jr./Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.